 In the Matter of TADIPA SAND & MATERIAL COMPANY, INC., EMPLOYERandUNITED STONE & ALLIFD PRODUCTS WORKERS OF AMERICA, CIO,PETITIONERCase No. 10-RC-141.-Decided July,28, 1948Mr. Leroy Allen,of Tampa, Fla., for the Employer.Messrs. Charles R. CowlandDavid Robb,of Tampa, Fla., for thePetitioner.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Tampa,Florida, on April 5, 1948, before James W. Mackle, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF THE EMPLOYERThe Employer, a Florida corporation, is engaged at Tampa, Florida,in the manufacture and sale of concrete products, house piers, bases,joists, roof tile, drain tiles, concrete bricks, stepping stones, concreteblocks and ready-mix cement.During 1947, it purchased raw ma-terials, such as sand, gravel, slag, and cement, valued at more than$1,000,000, of which approximately one-half of 1 percent representedpurchases outside the State of Florida.During the same period, theEmployer received 50 carloads of gravel valued at $2,000 from Mont-gomery, Alabama, and, because of a local shortage, 12 carloads of*Chaiiman Heizog and Members Murdock and Gray.78 N. L R. B No. 74.798767-49-vol 78--41629 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDcement from Pennsylvania and Tennessee.Also during this period,the Employer purchased in Alabama, not for its own rise but on be-half of the Hillsborough County Road Commission of Tampa, ap-proximately 300 carloads of slag, valued at $12,000. It annually pur-chases outside the State of Florida $2,000 to $3,000 worth of repairparts for its mix and mold machines.During 1947, the Employer sold finished products valued at morethan $1,000,000, all of which were sold and delivered to points within-the State of Florida.Approximately 75 percent of the Employer'sproducts is used in house construction and improvements and 25 per-cent in commercial construction and improvements.The Employerhas sold and delivered ready-mix cement for new construction, expan-sion, and improvements in the greater Tampa area, to the UnitedStates Army and to various interstate transportation lines 1 and na-tionally known enterprises.2Upon the foregoing facts, we believe that the Employer's operationsare essentially local in character.Without deciding whether or notthese operations affect commerce within the meaning of the Act, webelieve that it will not effectuate the policies of the Act to assert juris-diction in this case .3Accordingly, we shall dismiss the petition.IT IS HEREBY ORDERED that the petition for investigation and certi-iicatign of representatives of employees of Tampa Sand & MaterialCompany, Inc., Tampa, Florida, filed by United Stone & Allied Prod-uctsWorkers of America, CIO, be, and it hereby is, dismissed.ISuch as Seaboard Airline Railroad,Hunt Truck Line and Central Ti uck Lines, Inc.'Such as: Stone and Webster, Inc, Sinclair Refining Company,ShellOil Company,California Packing Corporation (Del Monte), American Oil Company, Gulf Oil Company,Standard Oil Company, Stokely-Van Camp Inc., Radio Station WFLA of the N. B C. net-work and General Electric CompanyaMatterof J. EStone Lumber Company,78 N L R. B 627